Title: From Benjamin Franklin to William Strahan, 27 November 1753
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Philada. Nov. 27. 1753
I inclose you a Bill of Philip Gibbes jr. drawn on Messrs. Lascelles and Maxwell, Merchants in London, for £50 Sterling. Also a Bill of John Hutchings on Mr. James Buchanan Merchant London for £50 Sterling which I hope will be readily paid. Twelve Pounds in these Bills is what I received of Mr. Dove for Mr. Young; the remaining £88, please to carry to the Credit of my Account when received. I shall shortly send you another Bill.
In mine of the 27th October I wrote you to bespeak me a small Printing House, (of which I sent you an Invoice,) intended for a Nephew of mine at Newhaven in Connecticut. I suppose it will hardly be ready and pack’d before you receive this, and in that Case, as I find I have French Cannon here to spare, that Fount may be omitted, and instead of it 40 lb. of 2 line Great Primer.
With great Respect I am, Dear Sir, Your most humble Servant
B Franklin
Mr. Strahan
 Addressed: To  Mr William Strahan  Printer  London  per Capt. Richey
